In a matrimonial action in which the parties were divorced by judgment dated July 28, 1997, the defendant appeals from (1) an order of the Supreme Court, Richmond County (Ponterio, J.), dated October 10, 2002, which, in effect, directed a further hearing to aid in determining the plaintiff’s motion, inter alia, for entry of a judgment as to past unpaid child support and maintenance, and (2) an order of the same court, dated November 18, 2002, which denied his motion seeking the court’s recusal and again directed the aforementioned hearing.
Ordered that the appeal from the order dated October 10, 2002, and the appeal from so much of the order dated November 18, 2002, as directed a hearing to aid in determining the plaintiff’s motion are dismissed; and it is further,
Ordered that the order dated November 18, 2002, is affirmed insofar as reviewed; and it is further,
*345Ordered that one bill of costs is awarded to the plaintiff.
The appeal from the order dated October 10, 2002, and the appeal from so much of the order dated November 18, 2002, as directed a hearing to aid in determining the plaintiffs motion must be dismissed since no appeal lies as of right from an order which directs a hearing to aid in the disposition of a motion and leave to appeal has not been granted (see McKiernan v McKiernan, 277 AD2d 433 [2000]).
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in declining to recuse itself (see Saferstein v Klein, 288 AD2d 206 [2001]; cf. Matter of Wiggins, 218 AD2d 904 [1995]). Luciano, J.P., Adams, Townes and Rivera, JJ., concur.